UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK


In re:

 ROCHESTER DRUG CO-OPERATIVE,INC.,I                                      Case No. 20- 20230
                                                                         Chapter 11 Case
                                             Debtor.



                    DECLARATION OF JOHN T. KINNEY IN SUPPORT OF
                     CHAPTER 11 PETITION AND FIRST DAY MOTIONS


         I, John T. Kinney, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

         1.       I am the Interim Chief Executive Officer ("CEO") and Chief Financial Officer
                                                                               on  the
("CFO") of Rochester Drug Co-Operative, Inc., the debtor and debtor in possessi in
                                                                               d by the
captioned chapter 11 case (the "Debtor" or the "Company"). I was first employe
                                                                            CEO in
 Company as the CFO on September 12, 2016 and assumed the duties of interim
                                                                                     Debtor's
 February 2019. In my capacity as CFO and CEO, I am familiar with all aspects of the

 business and operations.
                                                                                           of
         2.       To enable the Debtor to minimize the adverse effects of the commencement
                                                                                        in its "first
 this chapter 11 case on its business, the Debtor has requested various types of relief
                                                                              Pleadings seek
 day" pleadings and applications (each a "First Day Pleading"). The First Day
                                                                               and minimize
 relief intended to allow the Debtor to effectively transition into chapter 11
                                                                                ing the value of
 disruption of the Debtor's business operations, thereby preserving and maximiz

 the Debtor's estate.

                                                                                             Day
         3.        I submit this Declaration in support of the chapter 11 petition and First
                                                                                   of each First
 Pleadings filed by the Debtor on March 12, 20202. I am familiar with the contents

 ~ The last four digits of the Debtor's federal tax identification number are 9574.
                                                                                              3474274.6

 Case 2-20-20230,           Doc 8,     Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                                      Main Document , Page 1 of 40
Day Pleading (including the exhibits and schedules thereto) and I believe that the relief sought in

each First Day Pleading: (a) is necessary to enable the Debtor to operate in chapter 11 with

minimal disruption or loss of productivity and value; (b) constitutes a critical element to

achieving successful sales of the Debtor's assets; and (c) best serves the Debtor's estate and the

creditors' interests.

        4.       Except as otherwise indicated, all facts set forth in this Declaration are based upon

my personal knowledge, my review of relevant documents, my opinion, my experience and

knowledge of the Debtor's operations and financial conditions, or are based upon knowledge of

employees of the Debtor reporting to me that are derived in the course of their duties. If I were
                                                                                                d on
called upon to testify, I could and would testify to the facts set forth herein. I am authorize

behalf of the Debtor to submit this Declaration.

        5.       Part I of this Declaration describes the Debtor's business and the circumstances

                                                                                    forth the relevant
surrounding the filing of its chapter 11 petition. Part II of this Declaration sets
                                                                                  aneously
facts in support of the various First Day Pleadings filed by the Debtor contempor

herewith.

                                        PART I -BACKGROUND

        6.       On March 12, 2020 (the "Petition Date"), the Debtor filed a voluntary petition

                                                                             101, et seq., as
for relief under chapter 11 of title 11 of the United States Code, U.S.C. §§
                                                                        for the Western
amended (the "Bankruptcy Code") with the United States Bankruptcy Court
                                                                      (the "Chapter 11
District of New York (the "Court") which commenced the captioned case

Case").




                                                                                   ascribed to them in the relevant
2 All capitalized terms used but not defined herein shall have the same meanings
First Day Pleadings.
                                                         2                                                     3474274.6


Case 2-20-20230,           Doc 8,    Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                                    Main Document , Page 2 of 40
       7.      The Debtor's corporate headquarters and principal assets are located in Rochester,

New York and venue of this Chapter 11 Case in the Western District of New York is appropriate

under 28 U.S.C. § 1408(1).

       8.      The Debtor remains in possession of its assets and continues to manage and

                                                                                     the
operate its business as a debtor in possession pursuant to sections 1107 and 1108 of

Bankruptcy Code. No request for the appointment of a trustee or examiner has been made in this

case and, as of the date hereof, no official committees have been appointed or designated.

                                           A. Operations

                       1.       General Operations and Liquidity Issues

       9.      The Debtor is an independently owned New York cooperative corporation formed

                                                                                       at 50 Jet
in 1905 and incorporated in 1948 with a principal office and place of business located
                                                                          to warehouse,
View Drive, Rochester, New York 14624. The Debtor's principal business is
                                                                                          , medical
merchandise, and then distribute, on a cooperative basis, drugs, pharmaceutical supplies
                                                                          health and beauty
equipment and other merchandise commonly sold in drug stores, pharmacies,
                                                                             drug cooperative
stores, and durable medical equipment businesses. It is a wholesale regional
                                                                                         created for
that operates as both a buying cooperative and a traditional drug distribution company
                                                                              re environment.
the purpose of helping independent pharmacies compete in the current healthca
                                                                              the United States
The Debtor recently ranked as the sixth largest pharmaceutical distributor in
                                                                        pharmacists and
and is owned and directed by approximately 307 stockholding independent

pharmacies.
                                                                                             the co-
        10.    As a cooperative, the Debtor's pharmacy customers can purchase shares in

                                                                          dividend is calculated
op which, in turn, distributes its profits in the form of a dividend. The
                                                                           ders. Because of poor
based on sales volume and functionally works as a "rebate" to the sharehol



                                                 3                                           3474274.6


Case 2-20-20230,       Doc 8,    Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                                Main Document , Page 3 of 40
financial performance, no dividend was paid to shareholders for fiscal years 2018 and 2019 and

the Debtor does not anticipate making further dividend payments.

       1 1.   The Debtor distributes branded and generic drugs, health and beauty products,

and home health care products to a ten-state northeast regional market composed of New York,

Pennsylvania, New Jersey, Ohio, Connecticut, Massachusetts, Vermont, New Hampshire, Rhode

Island and Maine. Approximately 70% of the Debtor's total revenues come from New York

State, with approximately 38% of that revenue coming from Downstate New York's

metropolitan market. The Debtor owns two distribution facilities, one located at 50 Jet View
                                                                                   Lehigh
Drive, Rochester, New York (the "Rochester Facility") and the other located at 116

Drive #3013, Fairfield, New Jersey (the "Fairfield Facility"), from which it serviced
                                                                                      m care
approximately 1,400 active customers, including community retail pharmacies, long-ter
                                                                                   ting its
pharmacies, and home health care stores. The Debtor is in the process of consolida
                                                                            ately 75 employees
operations at the Rochester Facility. The Debtor currently employs approxim
                                                                          Facility. All the
at the Rochester Facility and approximately 75 employees at the Fairfield

Debtor's employees are non-union employees.
                                                                                       sole
       12.     The 61,000 square foot Rochester Facility was the Debtor's original and
                                                                                sales in the New
distribution center prior to 2014. In July 2014, as a result of the increase in
                                                                               the Debtor
York City metro market and the expansion of its service territory to the east,
                                                                          distribution facility.
purchased the 106,000 square foot Fairfield Facility to serve as a second
                                                                                  ation (RFID)
The Fairfield Facility is highly automated and includes radio-frequency identific

technology, which requires fewer employees per volume of shipments.
                                                                                     and
        13.    The Debtor has been the subject of numerous pending prepetition civil
                                                                                 in state, local and
criminal actions brought by various government authorities and private parties



                                               4                                            3474274.6


Case 2-20-20230,      Doc 8,    Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                               Main Document , Page 4 of 40
federal courts around the country seeking damages against the Debtor as a former distributor of

opioid-related medications. These actions are discussed in more detail in Section I(B) below.

The Debtor has responded to these types of action since 2015, when it first addressed the DEA

Civil Action. Certain actions brought by government authorities have resulted in the Debtor

paying significant fines and implementing robust and costly compliance programs. Several other

actions remain pending and are being actively defended by the Debtor.

        14.    The Debtor's capital structure includes a senior secured credit facility provided by

Manufacturers &Traders Trust Company ("M&T Bank") that consists of a revolving credit

facility governed by a borrowing base formula typical of such agreements in the original

principal amount of $170,000,000 and a $5,000,000 term loan. The credit facility is secured by

liens on substantially all of the Debtor's assets.

        15.     The Debtor's annual revenue grew from approximately $700 million during the
                                                                                     of several
2013 fiscal year to over $2 billion during the 2016 fiscal year through the addition
                                                                                  including
specialty pharmacy customers that purchased large quantities of branded products,
                                                                                        significant
controlled substances. Sales thereafter declined rapidly in fiscal year 2018 as certain
                                                                                      fiscal
customers ceased operating or were acquired. The Debtor's annual revenue for the 2019
                                                                                   ately
year was $1.49 billion, and its annual revenue is projected to decline to approxim

$790,000,000 for the current fiscal year ending on March 31, 2020.

        16.     A significant portion of the Debtor's revenue is derived from the sale of branded
                                                                           generic
pharmaceuticals; however, most of its profits are derived from the sale of
                                                                                        carry a
pharmaceuticals. Generic sales represent approximately 9% of total sales, but typically
                                                                               but often
gross margin of over 30%. Branded sales carry a slightly negative gross margin




                                                     5                                      3474274.6

Case 2-20-20230,        Doc 8,    Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                                 Main Document , Page 5 of 40
include significant rebates and discounts from suppliers which, when netted out against the cost

ofthe branded pharmaceuticals, results in a nearly break-even gross margin.

       17.    The Debtor purchases pharmaceuticals from vendors at an invoice price (known

as a wholesale acquisition cost or "WAC")and the Debtor is subsequently provided a variety of

post-sale payments including rebates, inventory management payments, purchase discounts and

other payments from vendors. The Debtor typically sells its products to customers at WAC less

an agreed upon discount and then collects post-sale rebates, resulting in an aggregate gross

margin of approximately 3%. As such, the rebates and other post-sale payments contribute a

large share of the Debtor's gross profit. One of the most significant post-sale payments the
                                                                                         is
Debtor receives form vendors is a 2% discount on invoice payments; however, the discount
                                                                                     the vendor
available only if the Debtor makes timely payments- to the vendor under the terms of
                                                                                           has
agreements. During the past several months, the Debtor's deteriorating liquidity situation
                                                                                        other
prevented it from making timely payments to vendors and it has had to forgo rebates and

discounts which have typically generated at least two-thirds ofthe Debtor's gross profit.

        18.    Further impacting the Debtor's liquidity was the decision by the Debtor's insurer,
                                                                                   liability
Hiscox Insurance Company, Inc. ("Hiscox"), to disclaim coverage under the Debtor's
                                                                                     defense costs in
policy such that the Debtor has been required to self-fund its attorneys' fees and
                                                                                      and costs
the Pending Actions (defined below). To date, the Debtor has incurred attorneys' fees
                                                                                lawsuit against
aggregating over $1,620,000 in defense of these actions. The Debtor has filed a

Hiscox regarding the coverage as discussed in more detail in Section I(B) below.
                                                                                               under
        19.    In addition to the foregoing, the Debtor's maximum revolving commitment
                                                                                        31, 2019 and
its Credit Agreement with the Secured Parties (defined below) was reduced on May
                                                                            numerous defaults
September 9, 2019 as the Debtor's declining financial performance triggered



                                                6                                             3474274.6


Case 2-20-20230,       Doc 8,    Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                                Main Document , Page 6 of 40
under the Credit Agreement. The liquidity available to the Debtor on a weekly basis under the

Credit Agreement was determined by a borrowing base calculation based upon certain

percentages of eligible accounts receivable and inventory. The amount of availability expanded

or contracted depending upon the receivables and inventory reported in the Debtor's weekly

borrowing base certificate.

       20.     Since December 16, 2019, the Debtor has been unable to purchase sufficient

levels of inventory using its existing liquidity, further exacerbating the declining sales and a loss

of customers. The reduced sales have resulted in a lower amount of accounts receivable, which

further reduced the eligible borrowing base. The declining availability caused by the reduced

borrowing base further impacted the Debtor's ability to operate its business.

                              2. Prepetition Restructuring Efforts

       21.     As a result of the decline in financial performance, the Debtor has taken steps
                                                                                               On or
since early 2019 to reduce its expenses and explore options for restructuring its finances.
                                                                               ") to assess
about April 18, 2019, the Debtor engaged Huron Consulting Services LLC ("Huron
                                                                                   and outlook.
the Debtor's business plan, underlying financial projections, liquidity management
                                                                            nt of the
During July 2019, Huron delivered a comprehensive written Business Assessme
                                                                            Debtor with its
Debtor's operations and has worked with the Debtor since then to assist the

restructuring process.

        22.    In addition, the Debtor has explored the sale of some or all of its assets since late

                                                                        Houlihan Lokey
2019. On or around October 31, 2019, the Debtor engaged the services of
                                                                                    the assets
Capital, Inc. ("Houlihan Lokey") to act as the Debtor's investment banker to market
                                                                               November 27,
for sale. Houlihan Lokey did not identify qualified prospective purchasers. On
                                                                              other things,
2019, the Debtor suspended Houlihan Lokey's marketing efforts based on, among



                                                  7                                           3474274.6


Case 2-20-20230,         Doc 8,    Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                                  Main Document , Page 7 of 40
the lack of response from qualified prospective purchasers. Since then, the Debtor has continued

to receive indications of interest regarding some or all of its assets and has engaged in discussion

with, and provided information to, those parties.

       23.      In order to stabilize its business and improve its cash flow, over the past several

months, the Debtor engaged in various measures to reduce expenses, improved its generic go-to-

market pricing strategy, evaluated profitability of certain customer accounts, and renegotiated
                                                                                        of
customer contracts. In addition, on January 13, 2020, the Debtor suspended its purchase
                                                                                          cash
Schedule II-V controlled substances and narcotics. By this action, the Debtor reduced its
                                                                                      in its
requirement for inventory purchases and eliminated the positions of several employees

purchasing and compliance departments.                The Debtor, however, will continue to sell its

                                                                                            date
remaining inventory of controlled substances and narcotics to customers until the effective
                                                                                tions"),3 March
of its surrenders of its Controlled Substances Act registrations ("CSA Registra
                                                                           permitted to sell
31, 2020. After March 31, 2020, the Debtor will no longer be authorized or
                                                                                 nt with DEA
controlled substances or narcotics and will dispose of them in a manner consiste

regulations.
                                                                                             on or
        24.      As part of its plan to exit the controlled substances and narcotics market,
                                                                         inventory to Value
around January 10, 2020, the Debtor sold a block of controlled substance
                                                                         the services of a
Drug Company for approximately $2.3 million. The Debtor has also engaged
                                                                                     g a broker to
real estate broker to market the Fairfield Facility and is in the process of engagin

market the Rochester Facility.
                                                                                           under
        25.      Finally, on February 13, 2020, the Debtor issued notices to its employees
                                                                      ng Notification Acts
the respective New York and New Jersey Worker Adjustment and Retraini



                                                                         sell,   and distribute controlled substances.
3 The CSA Registrations permit the Debtor to lawfully purchase, possess,
                                                         g                                                    3474274.6


Case 2-20-20230,          Doc 8,     Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                                    Main Document , Page 8 of 40
(WARN Acts) advising them of the possible closures of the Rochester Facility and Fairfield

Facility.

                                        B. Pre-Petition Litigation

        26.      Like many other drug manufacturers and distributors, during the past five years,

the Debtor has been named as a defendant in numerous state and federal litigation matters

involving the sale of controlled substances, including opioid products. These actions include

those summarized below.

         27.     2015 SDNY Civil Enforcement Action. In July 2015, the United States of
                                                                                                            York
 America, through the Office of the United States Attorney for the Southern District of New
                                                                                    ment action
(the "U.S. Attorney") filed and simultaneously settled an affirmative civil enforce
                                                                                      drug sale
 against the Debtor, based upon the Debtor's failure to electronically report certain
                                                                           Automation of
 activity to the Drug Enforcement Administration ("DEA") through the DEA's
                                                                            entered on
 Reports and Consolidated Orders System ("ARCOS"). Through a consent decree
                                                                                           0.
 July 8, 2016, the Debtor settled the action by paying a civil penalty of$360,00
                                                                               of April
         28.      2019 SDNY Criminal and Civil Enforcement Actions. In advance
                                                                                d to pursue
 2019, the U.S. Attorney notified the Debtor that the United States was prepare
                                                                                          such charges would
 criminal charges against the Debtor, the first opioid distributor against whom
                                                                                                ces Act.
 be filed, along with another civil enforcement action under the Controlled Substan
                                                                                     Deferred
         29.      On April 22, 2019, the Debtor and the U.S. Attorney entered into a
                                                                     the Debtor: (i)
 Prosecution Agreement ("DPA") pursuant to which, among other terms,
                                                                              which the Debtor
 consented to the filing of a three-count criminal Information against it, to
                                                                          containing admissions
 would and did plead not guilty4; (ii) stipulated to a Statement of Facts


                                                                                on Apri123, 2019 in the United
 4 United States v. Rochester Drug Co-Operative, Inc., Case No. 19-CR-290 filed
 States District Court for the Southern District of New York.
                                                         9                                                 3474274.6


 Case 2-20-20230,          Doc 8,    Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                                    Main Document , Page 9 of 40
regarding its past conduct; (iii) agreed to forfeit the sum of $20,000,000 to the United States (the

"Stipulated Forfeiture Amount"); (iv) agreed to enhance and adhere to its Controlled

Substances Act compliance program, including by adopting a stipulated Controlled Substances

Compliance Addendum, hiring an independent monitor, amending the Debtor's by-laws to create

two independent director positions, and creating a board-level Controlled Substances

Compliance Committee; and (v) agreed to cooperate with the U.S. Attorney regarding any matter
                                                                                             of
related to conduct described in the criminal Information or any investigation or prosecution
                                                                                          DPA
the Debtor's current or former officers, agents, affiliates, employees or customerss. The

also includes a term, waivable at the sole discretion of the U.S. Attorney, that the Debtor must

include in any sale or transfer of all or substantially all of its business operations a provision
                                                                                     "Successor
binding any purchaser or transferee to all the obligations described in the DPA (the
                                                                                     prosecution
Liability Clause"). In exchange for the foregoing, the U.S. Attorney agreed to defer
                                                                           dismissal of the
of the criminal Information for afive-year period and, thereafter, to seek

prosecution with prejudice.
                                                                                         civil
        30.      Separately from the criminal Information, the United States commenced a
                                                                                                  in the criminal
enforcement action against the Debtor based on allegations similar to those raised
                                                                             accordance with a
Information (the "U.S. Civil Action")6. The U.S. Civil Action was settled in
                                                                               U.S. Attorney
Stipulation and Order of Settlement and Dismissal signed by the Debtor and the
                                                                                                    25, 2019(the
on Apri123, 2019 and approved by the Hon. Lewis A. Kaplan (S.D.N.Y.) on April



                                                                                      counts and the Debtor's former
5 In addition, the Debtor's former chief compliance officer pled guilty to two felony
                                                                                   U.S. Attorney with two criminal
chief executive officer, Laurence F. Doud, III, was personally charged by the
                                                                                   13, 2018, the Debtor exercised its
counts in connection with the Debtor's distribution of opioid products. On March
                                                                                   On April 6, 2018, Mr. Doud sued
right to terminate Mr. Doud's employment agreement, effective April 12, 2018.
                                                                                         termination and defamation.
the Debtor in the U.S. District Court for the Western District of New York for wrongful
See, para. 37, below.
                                                                                  on April 23, 2019 in the United
~ Unrted States v. Rochester Drug Co-Operative, Inc., Case No. 19-cv-3568 filed
States District Court for the Southern District of New York.
                                                         10                                                 3474274.6


 Case 2-20-20230,          Doc 8,    Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                                    Main Document , Page 10 of 40
"U.S. Civil Settlement"). The terms of the U.S. Civil Settlement are nearly identical to terms

within the DPA and run concurrently.

        31.     The Debtor paid the first $10,000,000 installment of the Stipulated Forfeiture

Amount on or around May 3, 2019. The Debtor agreed to pay the balance of the Stipulated

Forfeiture Amount in installments of $2,000,000 each on February lst of the next five years

(2020-2024).     The Debtor also implemented the required compliance program under the

Controlled Substances Act, retained an independent monitor, amended its by-laws to create two

independent board positions, and created a Controlled Substances Compliance Committee.

        32.     On February 27, 2020, the U.S. Attorney served the Debtor with a default notice

under the U.S. Civil Settlement based on the Debtor's failure to make the February 1, 2020

installment of the Stipulated Forfeiture Amount.

        33.     New York Action. On October 6, 2017, over fifty New York counties, towns and

 municipalities commenced an action in Suffolk County Supreme Court against seventeen
                                                                                         and
 pharmaceutical manufacturers, eleven pharmaceutical distributors (including the Debtor)
                                                                                         to the
four individuals (collectively, the "State Court Defendants") to recover damages related
                                                                                        York
 State Court Defendants' manufacture and sale of opioid medications to residents of New
                                                                                   da
 State (the "New York Action"). On August 14, 2018, the State of New York commence
                                                                                    seeking
 separate action against the State Court Defendants in Suffolk County Supreme Court
                                                                                              of
 regulatory/injunctive relief and claims for monetary damages incurred on behalf of the State
                                                                                            The
 New York. The two actions were consolidated in an action titled In re Opioid Litigcztion~.
                                                                                            plaintiffs
 Debtor previously entered into a standstill agreement with all the government authority
                                                                                    an order
 which expired on September 30, 2019. On February 3, 2020, the Supreme Court issued
                                                                                            of action
 granting, in part, the State Court Defendants' motion to dismiss, dismissing five causes

  Index No. 400000/2017, Supreme Court, Suffolk County.
                                                     11                                       3474274.6


 Case 2-20-20230,        Doc 8,    Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                                  Main Document , Page 11 of 40
brought against the Debtor, including the New York Controlled Substances Act claim, New York

False Claims Act claims, and a cause of action for a declaratory judgment finding that the

Debtor's license is void ab initio. The New York Action will now involve only two causes of

action against the Debtor: a public nuisance cause of action seeking monetary damages and an

action seeking injunctive relief under Executive Law § 63(12). On February 26, 2020, the

Debtor's defense counsel, Allegaert Berger &Vogel LLP, moved to withdraw as the Debtor's

counsel in the Suffolk County Litigation. The Debtor has opposed the withdrawal motion, which

is now fully submitted and remains pending with the court. On March 10, 2020, the court issued

a notice adjourning the March 20, 2020 trial date in the New York Action to an undetermined

future date.

        34.      Federal Multi-District Litigation. The Debtor has also been named a defendant
                                                                                       Opiate
in numerous cases consolidated within the federal multi-district National Prescription
                                                                                         (the
Litigation pending in the United States District Court for the Northern District of Ohio
                                                                        by counties,
"Ohio MDL")g. The actions consolidated into the Ohio MDL were commenced
                                                                                     rers,
municipalities and Native American nations against numerous pharmaceutical manufactu
                                                                                        The cases
distributors and store chains involved in the sale and distribution of opioid products.

filed against the Debtor are stayed at present as earlier-tracked cases proceed.

        35.      Doud Litigation. On April 6, 2018, the Debtor's former CEO, Laurence F.

                                                                               the Western
Doud, III ("Doud") commenced an action in the United States District Court for
                                                                                      Debtor's
District of New York against the Debtor alleging wrongful termination and against the
                                                                                   and Mr.
former CEO alleging def'amation9. The Debtor filed counterclaims against Mr. Doud,
                                                                                    board as an
Doud filed third-party claims against the Debtor's individual board members and the


                                                                                   (N.D. Ohio).
$ In re: National Pf•escription Opiate Litigation, MDL 2804, Case No. 17-md-2804
                                                     al., Index No. 6:18-cv-06 557-FPG-MJP (W.D.N.Y.).
9 Doud 111 v. Rochester Drug Co-Operative, Inc. et

                                                       IZ                                                3474274.6

 Case 2-20-20230,         Doc 8,    Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                                   Main Document , Page 12 of 40
entity. Following the board's motion to dismiss the third-party claims against it as an entity, Mr.

Doud voluntarily dismissed those third-party claims. On July 12, 2019, upon the motion of the

U.S. Attorney's Office for the Southern District of New York, the Court entered an Order staying

this case until the resolution of the criminal case against Mr. Doud.

       36.      Hiscox Litigation. Based on the admissions made by the Debtor in the DPA,the

Debtor's liability insurer, Hiscox, declined to provide the Debtor with coverage or to fund the

defense costs related to the New York Action, the Ohio MDL, and the various individual

wrongful death and personal injury actions. As a result, the Debtor has self-funded all its

                                                                                         a
attorneys' fees and defense costs from operations. On January 10, 2020, the Debtor filed

                                                                                       against
complaint and on January 22, 2020 the Debtor filed a motion for preliminary injunction

                                                                                  challenging
Hiscox in the United States District Court for the Western District of New York10
                                                                                Action
Hiscox's decision not to provide insurance coverage for aspects of the New York

                                                                           defense counsel
discussed above. The action against Hiscox seeks (1) reimbursement for the
                                                                                    n that            Hiscox
fees paid by the Debtor to defend itself in the New York Action and (2) a declaratio
                                                                                                   limit. On
has an obligation to advance defense fees in the litigation up to the policy's $6 million

                                                                            request for a
February 25, 2020, the District Court issued an Order granting the Debtor's
                                                                                      New York
preliminary injunction and requiring H~iscox to pay the Debtor's defense costs in the

                                                                                 amount of
Action through the end of trial, upon the posting of a bond by the Debtor in the

$500,000.

        37.     Fuller Litigation. On Apri127, 2019, the plaintiffs in the case Deborah Fuller as

                                                                                pending in U.S.
Administrator of the Estate of Sarah FulleN v. Insys Therapeutics, Inc. et al.,




10 Rochester Df•ug Co-Operative, Inc. v. Hiscox Insurance Company, Inc., Index No. 6:20-cv-6025 (W.D.N.Y.).


                                                      13                                               3474274.6

Case 2-20-20230,         Doc 8,    Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                                  Main Document , Page 13 of 40
District Court for the District of New Jersey'1, filed a motion seeking leave to file an amended

complaint adding the Debtor as a defendant in this wrongful death action. On July 16, 2019, the

Court granted the plaintiffs' motion to add the Debtor as a defendant, without prejudice to the

Debtor filing a motion to dismiss. The Debtor filed a motion to dismiss on August 7, 2019,

which remains pending.

        38.        Individual Personal Iniury Actions. The Debtor is named as a defendant,

along with several other defendants, in six separate actions alleging wrongful death or personal

injury involving individuals' opioid use that are currently pending in New Hampshire and Rhode

Island. Finally, the Debtor is also named as a defendant in an action commenced in the New

York Supreme Court, Bronx County by a plaintiff alleging a theory of liability for the Debtor

based on respondeat superior.            The Complaint alleges personal injuries stemming from an

automobile accident caused by a former employee of the Debtor.

                                        C. Pre-Petition Indebtedness

        39.       As of the Petition Date, the Debtor is the borrower under a certain Amended and

                                                                         restated,
Restated Credit Facility Agreement, dated December 10, 2014 (as amended,
                                                                                   time to
supplemented or otherwise modified, the "Credit Agreement"), with the lenders from
                                                                                  as
time party thereto (collectively, the "Lenders"), and M&T Bank, in its capacities
                                                                                          capacity,
administrative agent for the Lenders (in such capacity, the "Agent"), Arranger (in such
                                                                                 Letter of
the "Arranger"), Swingline Lender (in such capacity, the "Swingline Lender") and
                                                                                     the Lenders,
Credit Issuer (in such capacity, the "Letter of Credit Issuer" and collectively with
                                                                                Credit
the Agent, the Arranger and the Swingline Lender, the "Secured Parties")12. The
                                                                                       of which is
Agreement is the subject often subsequent amendments and waivers, the most recent

i l Fuller v. Insys Therapeutics, Inc. et al., Case No. 17-cv-07877(D. N.J.).


12 M&T Bank is the sole Lender under the Credit Agreement.
                                                          14                                3474274.6

Case 2-20-20230,           Doc 8,    Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                                    Main Document , Page 14 of 40
dated September 9, 2019 (collectively, the "Amendments"), and currently matures on October 1,

2020. The Credit Agreement, the Amendments, and all documents executed and delivered in

connection therewith or relating thereto are collectively referred to herein as the "Loan

Documents".

       40.     The Credit Agreement evidences a revolving credit facility in the original

principal amount of $170,000,000 and a term loan in the original principal amount of

$5,000,000. Following the commitment reductions and decline in borrowing base availability set

forth above, the aggregate principal amount of the Debtor's outstanding obligations owed to the

Secured Parties under the Credit Agreement as of the Petition Date was approximately

$32,300,000. Additional amounts are owed to the Secured Parties for, among other things,

accrued interest, attorneys' fees and expenses under the Loan Documents.

       41.      The Debtor's obligations to the Secured Parties under the Loan Documents are

                                                                                 liens upon,
secured by duly perfected pre-petition security interests in, and first priority
                                                                                   r Facility and
substantially all of the Debtor's assets, including mortgages on both the Rocheste

the Fairfield Facility.

       42.      As a result of the Debtor's financial condition, multiple financial covenant

                                                                        April 2019, the
defaults under the Credit Agreement were triggered in March 2019. Since
                                                                           $146,000,000 to
Debtor's principal balance due under the Credit Agreement was reduced from
                                                                                  to its
$32,300,000 while it worked to stabilize the company and ensure continued service

customers.

                                    D. Purpose of Chapter 11 Filing

        43.     The operating adjustments discussed above have not produced the required

                                                                                 have sufficient
amount of relief. Absent chapter 11 relief, the Debtor projects that it will not



                                                  15                                      3474274.6


Case 2-20-20230,          Doc 8,    Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                                   Main Document , Page 15 of 40
cash flow to continue its operations over the long term. The Debtor has concluded that the best

option to protect the value of its assets for creditors is to effect an organized wind-down of the

operations by entering into the Chapter 11 Case. During this process, the Debtor will also

continue the orderly collection of its outstanding accounts receivable in a further effort to

generate funds for the benefit of its creditors.

        44.     As of the Petition Date, the Debtor estimates that its assets are valued at

approximately $70,000,000, including accounts receivable totaling approximately $50,000,000.
                                                                                        the
As discussed above, the Debtor owes its Secured Lenders approximately $32,300,000, owes

United States $10,000,000 under the DPA, and has unsecured creditors asserting claims totaling
                                                                                    e, are to
approximately $71,800,000. The purposes of the Debtor's chapter 11 filing, therefor
                                                                                         business while
conclude the consolidation of its operations at its Rochester Facility, to operate its
                                                                                           benefit of its
marketing its assets for sale and to address the Debtor's financial difficulties for the

creditors.

                                PART II -FIRST DAY MOTIONS

 A.     Application for Order Pursuant to Sections 327(a) of the Bankruritcy Code
                                                                                  for the
        Authorizing the Retention of Bond, Schoeneck &King,PLLC as Attorneys
        Debtor and Debtor in Possession (the "Counsel Retention Application")


                                                                               PLLC
        45.     The Debtor has selected the law firm of Bond, Schoeneck &King,
                                                                                   11 Case and
("Bond") to act as its attorneys in connection with the prosecution of its Chapter
                                                                                            Date.
 will file a retention application with the Court within twenty-one days of the Petition
                                                                                          ' rights
        46.     Due to Bond's recognized expertise in the field of debtors' and creditors

                                                                          well as its specialized
 and business reorganizations under chapter 11 of the Bankruptcy Code, as
                                                                                            that Bond is
 and substantial expertise in corporate, litigation, labor and real estate law, I believe




                                                   16                                             3474274.6

 Case 2-20-20230,       Doc 8,    Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                                 Main Document , Page 16 of 40
highly qualified to assist the Debtor with the intricate legal issues likely to arise in this Chapter

1 1 Case.

       47.     Prior to the Petition Date, the Debtor consulted with Bond with respect to, among

other things, the restructuring of its obligations to creditors, its relationship with the Secured

Parties, the proposed sale of the Debtor's assets, and the preparation, commencement and

prosecution of this case. Through such consultations, Bond has become familiar with the

Debtor's business and legal affairs. Furthermore, the members and associates of Bond who will
                                                                                       of
advise the Debtor in this case have considerable knowledge and experience in the field
                                                                                          and
bankruptcy law and debtors' and creditors' rights, including insolvencies, restructurings
                                                                                      well as in
business reorganizations and liquidations under chapter 11 of the Bankruptcy Code, as

other areas oflaw related to this Chapter 11 Case.

       48.     If retained, Bond will render the following services, without limitation, on the

Debtor's behalf:


              (a)      advising the Debtor with respect to its powers and duties as a debtor and
                       debtor in possession in the continued management and operation of its
                       business and assets;

              (b)      attending meetings and negotiating with representatives of creditors and
                       other parties in interest and advising and consulting on the conduct of the
                       case, including all legal and administrative requirements of operating in
                       chapter 11;

              (c)      taking all necessary action to protect and preserve the Debtor's estate,
                       including the prosecution of actions commenced under the Bankruptcy
                       Code on its behalf, and objections to claims filed against the estate;

              (d)      preparing, on behalf of the Debtor, all motions, applications, answers,
                       orders, reports and papers necessary to the administration of the estate;

              (e)      negotiating and preparing, on the Debtor's behalf, a chapter 11 plan,
                                                                                               and
                       disclosure statement and all related agreements and/or documents
                                                                                     confirma tion
                       taking any necessary action on behalf of the Debtor to obtain

                                                  17                                           3474274.6

Case 2-20-20230,        Doc 8,    Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                                 Main Document , Page 17 of 40
                       of such plan;

              (~       advising the Debtor with respect to sales of assets;

              (g)      appearing before this Court, any appellate courts, and the U.S. Trustee,
                       and protecting the interests of the Debtor's estate before such courts and
                       the U.S. Trustee;

              (h)      performing all other legal services in connection with this Chapter 11
                       Case.

       49.     Bond has indicated its willingness to act in this case as the Debtor's attorneys and

to render the foregoing services. The Debtor has agreed to pay Bond compensation on an hourly

basis, plus reimbursement of actual and necessary expenses and other charges incurred by Bond.

I believe the fees that Bond will charge the Debtor, as set forth in the Affidavit of Camille W.
                                                                                                light of
Hill, Esq. to be filed in support of Bond's retention application, are fair and reasonable in

prevailing market rates, both in and out of chapter 11 proceedings, and Bond's extensive

experience and the scope of the work to be performed pursuant to this retention.
                                                                                         in
       50.     I believe that Bond is well qualified to represent the Debtor as a debtor
                                                                                   in the best
possession in the Chapter 11 Cases and that the retention of Bond is necessary and
                                                                                         lly requests
interests of the Debtor, its estate and its creditors. Accordingly, the Debtor respectfu
                                                                        approving the
that the Court issue an Order granting the Counsel Retention Motion and

appointment of Bond to act as the attorneys to the Debtor herein.
                                                                                       te
B.     Application of the Debtor for Authority to Retain and Employ Epiq Corpora
                                                                                Date (the
       Restructuring, LLC as Claims and Noticing Agent Effective as of Petition
       "Epiq Retention Application")

        51.     The Debtor requests entry of an order appointing Epiq as the Claims and Noticing
                                                                               ility for the
Agent for the Debtor in the Chapter 11 Case, in order to assume full responsib
                                                                                   claim filed in
distribution of notices and the maintenance, processing and docketing of proofs of
                                                                                Agent after
the Chapter 11 Case. The Debtor selected Epiq to act as the Claims and Noticing

                                                  1g                                             3474274.6

Case 2-20-20230,        Doc 8,    Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                                 Main Document , Page 18 of 40
having obtained and reviewed engagement proposals from three nationally known claims and

noticing agents to ensure selection through a competitive process. Moreover, I believe that,

based upon all engagement proposals obtained and reviewed, that Epiq's rates are competitive

and reasonable given Epiq's quality of service and expertise.

        52.     Although the Debtor has not yet filed its schedules of assets and liabilities, it

anticipates that there will be in excess of 2,000 entities to be noticed. In view of the number of

anticipated claimants and the complexity of the Debtor's business, I believe that the appointment

of a Claims and Noticing Agent is both necessary and in the best interests of both the Debtor's

estate and its creditors.

        53.     By appointing Epiq as the Claims and Noticing Agent in this Chapter 11 Case, the

distribution of notices and processing of claims will be expedited, and the Office of the Clerk of

the Bankruptcy Court will be relieved of the administrative burden of processing what may be an

overwhelming number of claims.

        54.     Epiq is comprised of leading industry professionals with significant experience.in

                                                                                             Epiq's
both the legal and administrative aspects of large, complex chapter 11 cases.
                                                                                          and
professionals have experience in noticing, claims administration, solicitation, balloting
                                                                                                size
facilitating other administrative aspects of chapter 11 cases and experience in matters of this

and complexity.

        55.     The Debtor respectfully submits that focusing the attention of key personnel on

                                                                                       of the
critical, strategic operational and chapter 11 compliance issues during the early days
                                                                                     therefore,
Chapter 11 Case will help the Debtor make a smoother transition into chapter 11 and,
                                                                                       and all
ultimately will maximize the value of the Debtor's estate for the benefit of creditors
                                                                                        in the
parties in interest. Prior to the Petition Date, the Debtor provided to Epiq an advance



                                                   19                                        3474274.6

Case 2-20-20230,            Doc 8,    Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                                     Main Document , Page 19 of 40
amount of $75,000. Epiq will apply $50,000 of the advance to satisfy all pre-petition invoices

and hold $25,000 as a retainer to satisfy its final invoice in this case.

       56.     In view of the number of anticipated claimants and parties in interest to receive

notices in the Chapter 11 Case, I respectfully submit that Epiq's retention is in the best interest of

the Debtor's estate and its creditors, and that the Epiq Retention Application should be granted.

C.     Motion of the Debtor for Entry of Interim and Final Orders: (i) Authorizing the
       Debtor to (a) Use Cash Collateral and (b) Grant Adequate Protection to the Secured
       Parties; (ii) Scheduling a Final Hearin;(iii) Modifying the Automatic Stay; and (iv)
       Granting Related Relief(the "Cash Collateral Motion"~

        57.     The Secured Parties have consented to the Debtor's use of cash collateral pursuant
                                                                                     Cash
to the terms and conditions of an Interim Order (I) Authorizing Post-Petition Use of

Collateral,(II) Granting Adequate Protection to Secured Parties,(III) Scheduling a Final Hearing
                                                                               Granting
Pursuant to Bankruptcy Rule 4001(b), (IV) Modifying the Automatic Stay and (V)
                                                                               361, 362 and
Related Relief (the "Interim Cash Collateral Order") pursuant to sections 105,
                                                                              Bankruptcy
363 of the Bankruptcy Code, Rules 4001, 6003 and 9014 of the Federal Rules of
                                                                                        of New York.
Procedure and Rule 4001-2 of the Local Bankruptcy Rules for the Western District
                                                                                collateral and
Under the Interim Cash Collateral Order, the Debtor seeks authority to use cash
                                                                                       in the form
grant the Secured Parties adequate protection with respect to their pre-petition liens
                                                                                in the Interim
of replacement lien and super-priority claims, subject to the Carve-Out defined

Cash Collateral Order.

        58.     It is my belief that the Debtor requires the use of cash collateral to fund its day-to-
                                                                                     an immediat      e
day operations. Indeed, absent such relief, the Debtor's business will be brought to
                                                                                      gly, the
halt, with disastrous consequences for the Debtor, its estate and creditors. Accordin
                                                                        Code, to use its
Debtor seeks authority, pursuant to section 363(c)(2) of the Bankruptcy
                                                                                    of the Chapter
prepetition cash collateral in the operation of its business and the administration

                                                   2~                                          3474274.6


Case 2-20-20230,         Doc 8,    Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                                  Main Document , Page 20 of 40
11 Case on the terms and conditions set forth in the Interim Cash Collateral Order. The Debtor

has not been able to obtain, in the ordinary course of its business, unsecured credit under section

503(b)(1) of the Bankruptcy Code as an administrative expense sufficient to meet its operating

needs.

         59.   In order to adequately protect the Secured Parties' interest in the cash collateral,

the Debtor is proposing to grant the Secured Parties adequate protection in the form of additional

and replacement rollover security interests and liens in the Collateral (as defined in the Interim

Cash Collateral Order), which shall be junior only to the Carve-Out provided for in the Interim
                                                                                              rity
Cash Collateral Order. In addition, the Secured Parties shall be granted an allowed superprio
                                                                                          the
administrative expense claim to compensation for the post-petition diminution in value of
                                                                                         other claims
Collateral, which shall have priority, except with respect to the Carve-Out, over all
                                                                                   cy Code. A
in the Chapter 11 Case under sections 503(b), 507(a)(2) and 507(b) of the Bankrupt
                                                                                                 is set
complete discussion of the terms affecting the Debtor's post-petition use of cash collateral
                                                                        l Order filed
forth in the Cash Collateral Motion and proposed Interim Cash Collatera

contemporaneously herewith.

         60.    In sum, without immediate access to the prepetition cash collateral, the Debtor

                                                                                       not available to
faces a liquidity crisis that would threaten the viability of its business. If cash is
                                                                             following
maintain business-as-usual operations during the critical period immediately
                                                                                       ng, loss of
commencement of this case, the Debtor will likely face a substantial, if not devastati
                                                                        elimination of trade
customer support and other irreparable harm from a severe tightening or
                                                                                  deteriorating
credit, delayed deliveries, loss of almost 151 employees and employee morale, and
                                                                                      the value of the
relationships with suppliers and customers —all of which would adversely affect
                                                                           entity and preserve
Debtor's business. Thus, the Debtor's ability to remain a viable operating



                                                  21                                            3474274.6


Case 2-20-20230,        Doc 8,    Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                                 Main Document , Page 21 of 40
value pending the orderly liquidation of its estate, depends upon obtaining the interim and final

relief requested in the Interim Cash Collateral Order.

D.      Motion for Interim and Final Orders Authorizing Debtor to (il Maintain Existin
        Bank Accounts, (ii) Continue Using its Existing Cash Management Systems, (iii)
        Continue Using its Existing Business Forms, and (iv) Granting Limited Waiver of
        the Deposit Guidelines Set Forth in 11 U.S.C. ~ 345 (tlze "Cash Management
        Motion"

        61.    A list of the Debtor's respective bank accounts (collectively, the "Bank

 Accounts") is attached to the Motion for Interim and Final Orders Authorizing the Debtor to

(i) Maintain Existing Bank Accounts,(ii) Continue Using its Existing Cash Management System,

(iii) Continue Using its Existing Business Forms, and (iv) Granting a Limited Waiver of the
                                                                                         ent
 Deposit Guidelines Set Forth in 11 U.S.C. § 345 dated March 12, 2020 (the "Cash Managem

 Motion").    The Bank Accounts include an operating account, a depository account, a

 disbursement account and a payroll account at M&T Bank.

        62.    The Cash Management System is organized around two principal functions:
                                                                                   s, and
(i) cash collections, including the collection of funds from the Debtor's customer
                                                                                  to ensure a
(ii) disbursements to fund the Debtor's operations, including payments to vendors
                                                                                funding of the
 steady supply drugs, pharmaceutical supplies and medical equipment, as well as

 Debtor's payroll obligations.

        63.     The Debtor generates and receives funds primarily from its customers, primarily
                                                                                 into the
 by check or by ACH credits and transfers. All funds are collected and deposited

 Depository Account.      All disbursements are paid out of either the Operating Account,

                                                                        due and owing,
 Disbursement Account, or Payroll Account. When accounts payable become
                                                                           Account. The
 funds are drawn under the Credit Agreement to fund the Debtor's Operating
                                                                            from the Operating
 Debtor's operating obligations are then satisfied either by direct payment



                                                 22                                        3474274.6


 Case 2-20-20230,      Doc 8,     Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                                 Main Document , Page 22 of 40
Account or by payment from Disbursement Account or Payroll Account, which are funded by

the Operating Account.

       64.    As described above, the Bank Accounts and the Debtor's practices and procedures

with respect to the collection of deposits, making disbursements and making payroll constitute

the Debtor's cash management system (the "Cash Management System").                  The Cash

Management System enables the Debtor to monitor collection and disbursement of funds and

maintain control over the administration of its Bank Accounts, all of which facilitate the

effective collection, disbursement, and movement of cash.

       65.    As of the Petition Date, the Debtor will instruct M&T Bank to stop payment on all
                                                                                              or
outstanding checks issued to vendors or other trade creditors on account of prepetition debts

liabilities, with the exception of those checks to employees for wages and employee benefits, as
                                                                                      ng Debtor
described more fully in the Motion for Entry of Interim and Final Orders (I) Authorizi
                                                                                            ion
to Pay Prepetition Wages, Salaries, Commissions and Benefits;(II) Authorizing the Continuat
                                                                                     Banks to
of Employee Benefit Programs in the Ordinary Course of Business; and (III) Directing
                                                                                 Benefit
Honor Prepetition Checks for Payment of Prepetition Wage, Salary, Commission and

Obligations dated March 12, 2020(the "Employee Wage Motion")

       66.    Pursuant to the standard chapter 11 operating practice in this jurisdiction, the
                                                                                  of the
Debtor is required, among other things, to open new bank accounts upon the filing
                                                                                  in Possession"
bankruptcy petition and is further required to designate such accounts as "Debtor

on the respective account signature cards.

       67.     The Debtor's existing Cash Management System is essential to the ordinary
                                                                                    of changing
coordination of the Debtor's business. The Debtor submits that the cost and expense
                                                                                      the Debtor
the Bank Accounts and creating a new cash management system would not only force


                                               23                                        3474274.6


Case 2-20-20230,       Doc 8,    Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                                Main Document , Page 23 of 40
to incur significant and unnecessary costs and expenses but would impair the operation of the

Debtor's business.

       68.       Indeed, forcing the Debtor to employ a new cash management system could cause

confusion, diminish the prospects for a successful Chapter 11 Case, disrupt payroll and introduce

inefficiency at a time when efficiency is most critical, and place a strain on the Debtor's

relationships with customers and vendors. Naturally, these relationships must be maintained if

the Debtor is to be given the opportunity to operate successfully. Asking the Debtor's various
                                                                                    in the
customers to remit payments to new and different accounts will result in a slowdown
                                                                                       cash is
Debtor's collection of receipts just at the time when prompt collection of much-needed

most critical.

       69.       Further, the preservation of the Bank Accounts will not adversely impact any of

                                                                                   y bank by
the Debtor's creditors, as M&T Bank has been designated as an authorized depositor
                                                                        York (the "U.S.
the Office of the United States Trustee for the Western District of New

Trustee").

        70.      The Debtor also requests that M&T Bank dishonor prepetition checks, drafts,

                                                                             of this Court. As
funds transfer requests and ACHs, except as expressly provided for by Orders
                                                                               the Debtor
noted above, and in the Employee Wage Motion filed contemporaneously herewith,
                                                                            (to the extent
requests that the Court direct M&T Bank to continue honoring payroll checks
                                                                             such payroll checks
sufficient funds are on deposit to honor such checks) without regard to when
                                                                               shall be subject   to,
were issued. Such relief is necessary to implement, to the extent granted, and
                                                                           intends to provide
the relief requested by the Debtor in the Employee Wage Motion. The Debtor
                                                                        Bank within one (1)
notice of entry of the order granting the Cash Management Motion to M&T

business day of the entry of such an order.



                                                24                                         3474274.6


Case 2-20-20230,         Doc 8,    Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                                  Main Document , Page 24 of 40
       71.     The Debtor also requests permission to use its existing business forms and

stationery without alteration or change. The Debtor does not print its own business forms and

stationery. Thus, substantial time and expense would be required if the Debtor is required to

print new business forms and stationery merely to indicate "debtor in possession". The Debtor,

therefore, requests that it be relieved of the requirement to stamp its business forms and
                                                                                      will
stationery with the "DIP" or "debtor in possession" designation. The Debtor, however,

obtain and affix a stamp or label stating "DIP" or "debtor in possession" to all post-petition

checks that it issues.

       72.      The Debtor also submits that "cause" exists to waive the investment and deposit
                                                                                         cash
restrictions under section 345(b) of the Bankruptcy Code to the extent that the Debtor's
                                                                           institution at
management deposits and investments do not comply. M&T Bank, the financial
                                                                              ial banking
which the Debtor maintains its Bank Accounts, is a financially stable commerc
                                                                             such deposits and
institution and is FDIC insured (up to the applicable unit per account). All
                                                                          return on the funds
investment are prudent and designated to yield the maximum reasonable net
                                                                           In addition, M&T
invested, taking into account the safety of such deposits and investments.
                                                                             possession accounts.
Bank is an authorized depository by the U.S. Trustee to maintain debtor in
                                                                                       Bank
        73.     The Debtor believes that the deposit and investment of its cash in the

                                                                        of the Bankruptcy
Accounts at M&T Bank provides the protection required by section 345(a)
                                                                           requirement of
Code, notwithstanding the absence of a "corporate surety" requirement. The
                                                                       such a financial
obtaining a bond secured by the undertaking of a corporate surety from
                                                                             and could offset
institution would be prohibitively expensive and administratively burdensome
                                                                       federal or federally
any of the financial gain derived from investing in private as well as

guaranteed securities.



                                                25                                          3474274.6

Case 2-20-20230,         Doc 8,    Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                                  Main Document , Page 25 of 40
       ?4.     The Debtor submits that sufficient cause exists under section 345(b)(2) of the

Bankruptcy Code to allow the Debtor to deviate from the approved investment practices

otherwise required. Accordingly, the Debtor respectfully requests authority to deposit and invest

funds in a safe and prudent manner in accordance with its existing Cash Management System

and past practice.

       75.     Based upon all of the foregoing, the Debtor submits that sufficient cause exists to

allow the Debtor to maintain its existing Bank Accounts, Cash Management System and business
                                                                                     Cash
forms, and respectfully requests that it be authorized to continue using its current

Management System and business forms during the post-petition period.

~.     Motion for Entry of Interim and Final Orders (i) Authorizing Debtor to Pa
       Prepetition Wages, Salaries, Commissions and Benefits,(ii) Authorizing the
                                                                                      s
       Continuation of Em~lovee Benefit Programs in the Ordinary Course of Busines
                                                                                     ion
       and (iii) Directing Banks to Honor Prepetition Checks for Payment of Prenetit
                                                                                         )
       Wage, Salary, Commission and Benefit Obligations (the "Employee Wage Motion."
                                                                                           morale
       76.     To avoid the significant risks of resignations and of discontent or loss of
                                                                               it is necessary
among essential employees, and in view of the priority awarded to wage claims,
                                                                      the Employee Wage
and appropriate that the Debtor be granted authorization requested in
                                                                             to ensure that the
Motion. The Debtor requires the continued services of its employees in order
                                                                             so that the Debtor
continuity and quality of its business operations will not be threatened and
                                                                         successful outcome for
may continue, without unnecessary interruption, its efforts to achieve a

the Chapter 11 Case.
                                                                                    employed
        77.    The Debtor currently employs approximately 151 individuals, with 147

                                                                        es are hourly wage
full-time and four employed part-time. Approximately 71% of the employe
                                                                        on employees.
earners and 29% are salaried. All of the Debtor's employees are non-uni




                                                26                                          3474274.6


Case 2-20-20230,       Doc 8,    Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                                Main Document , Page 26 of 40
         78.     The Debtor employs certain employees that the Fair Labor Standards Act

("FLSA") mandates rnust receive compensation over certain fixed thresholds for both standard

and overtime pay (the "Non-Exempt Employees"). Non-Exempt Employees are paid weekly in

arrears on Thursday. Based upon historical data, the average weekly payroll for Non-Exempt

Employees is approximately $92,000.00.

        79.      The Debtor also employs certain employees who qualify for an exemption from

such FLSA requirements (the "Exempt Employees", together with the Non-Exempt Employees,

collectively, the "Employees"). Exempt Employees are paid biweekly on Thursday, for services

 performed the prior week and for Sunday through Thursday of the current week, as well as an

 advancement for Friday of the current week. Based upon historical data, the average biweekly

 payroll for Exempt Employees is approximately $335,000.00.

         80.     Further, in addition to their fixed compensation, eleven former and current
                                                                                         basis and
 Exempt Employees are eligible to receive commissions, which are earned on a monthly
                                                                                 aren't any
 paid in the second pay period of the subsequent month. However, there currently

 accrued commissions due those former and current Exempt Employees.

         81.      As of the Petition Date, the accrued, unpaid payroll for all Employees is
                                                                                      regularly
 approximately $118,350.00, including the Debtor's portion of payroll taxes. The next
                                                                           pay date for
 scheduled pay date for Non-Exempt Employees is March 12, 202013. The next
                                                                           earned by the
 Exempt Employees is March 19, 2020.14 All wages, salaries and commissions
                                                                                  e prepetition
 Employees prior to the Petition Date and paid on March 12 and 19, 2020 constitut

 wages, salaries and commissions.              Therefore, it is imperative that the Debtor obtains




 13 This pay date for Non-Exempt Employees covers the period of March 2-6, 2020.
 14 This pay date for Exempt Employees will cover the period of March 9-20, 2020.
                                                       27                                   3474274.6


 Case 2-20-20230,          Doc 8,    Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                                    Main Document , Page 27 of 40
authorization to pay priority prepetition wages, salaries and commissions to all its Employees on

or before March 12, 2020.

       82.     Except for my biweekly salary, no Employee is currently owed wages, a salary or

commissions that exceeds the $13,650.00 cap on priority claims set forth in section 507(a)(4) of

the Bankruptcy Code.

       83.     Accordingly, the Employee Wage Motion seeks authority to pay accrued but

unpaid prepetition wages, salaries and commissions due all Employees through the Petition Date.

The Debtor seeks to pay the wages, salaries and commissions for all Employees in the ordinary
                                                                                             not
course when the first obligations come due on March 12, 2020, including obligations that are

yet due.

       84.     In addition, in the ordinary course of its business, the Debtor provides benefits to

                                                                             include, without
its Employees (collectively, the "Employee Benefits"). The Employee Benefits
                                                                               401(k) plan,
limitation, reimbursement of business expenses, vacation leave, paid time off,
                                                                              , workers'
pension, health insurance, dental insurance, vision insurance, life insurance

compensation, disability insurance, and related programs.        The Debtor requests that it be

                                                                                   period in the
permitted to continue providing all the Employee Benefits during the post-petition

ordinary course of business.
                                                                                       officer
       85.     Except for the vacation/paid time off accrued by me and chief operating

                                                                          for each Employee
Chris Masseth, the accrued Employee Benefits owed is less than $13,650.00

under section 507(a)(5) of the Bankruptcy Code.

       86.     The Debtor further requests that this Court authorize M&T Bank to process,
                                                                                  from, the Debtor
honor and pay all prepetition checks issued by, and fund transfer requests made




                                                2cg                                         3474274.6


Case 2-20-20230,       Doc 8,    Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                                Main Document , Page 28 of 40
with respect to Employee wages, salaries and commissions and Employee Benefits that were not

processed, honored or paid as of the Petition Date.

         87.   Finally, the Debtor routinely withholds from Employee paychecks amounts that

the Debtor is required to transmit to third parties. Examples of such withholdings include Social

Security, FICA, federal, state, and local income taxes, 401(k) contributions, garnishments, health
                                                                                            in
care payments and charitable donations. Such withheld funds, to the extent that they remain
                                                                                             the
the Debtor's possession, constitute monies held in trust and, therefore, are not property of

Debtor's bankruptcy estate. I respectfully submit that the Debtor's practice of directing such
                                                                                          seeking
funds to the appropriate parties is in the ordinary course of business, and the Debtor is

atrthority to continue such practice.

         88.   The obligations for which the Debtor seeks authorization to honor to its
                                                                                 rendered
Employees were earned by individuals employed by the Debtor and are for services
                                                                    obligations are for
within 180 days before the commencement of the Chapter 11 Case. The
                                                                        Benefits mentioned
wages and payroll taxes based on such wages, and for the other Employee

above.

         89.   The relief requested under the Employee Wage Motion will not prejudice

creditors, but rather will protect the Debtor's and the Employees' respective interests.
                                                                                Pay
F.       Motion for Entry of Interim and Final Orders Authorizing the Debtor to
         Prepetition Taxes and Regulatory Fees (tlZe "T~rx Motion")
                                                                                                  the
         90.   I have reviewed the Motion for Entry of Interim and Final Orders Authorizing

                                                                        Based upon my
Debtor to Pay Prepetition Taxes and Regulatory Fees (the "Tax Motion").
                                                                      from the Court
review of the Tax Motion, I understand that the Debtor seeks an Order
                                                                                 fund and other taxes
authorizing, but not directing, it to pay prepetition sales, use, payroll, trust
                                                                                 "Taxes and Fees") to
and federal, state and local regulatory fees and licensing fees (collectively,

                                                 29                                           3474274.6


Case 2-20-20230,        Doc 8,    Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                                 Main Document , Page 29 of 40
the respective authorities in the ordinary course of the Debtor's business. Prior to the Petition

Date, the Debtor generally paid the Taxes and Fees as they became due to Taxing Authorities.

Nothing contained in the Tax Motion, however, would preclude the Debtor from contesting, in

its sole discretion, the validity and amount of any prepetition Taxes or Fees under bankruptcy or

non-bankruptcy law, and the Debtor expressly reserve all rights with respect thereto.

         91.      The Debtor, in the ordinary course of its business, incurs various tax liabilities,

including Taxes and Fees.              The Taxes and Fees are paid to various taxing authorities

(collectively, the "Taxing Authorities") on a periodic basis that is established for each tax.

         92.       As of the Petition Date, the Debtor believes that it is generally current with
                                                                                          in the
respect to the payment of Taxes except that (i) accrued prepetition opioid excise taxesls
                                                                             to the transfer
 approximate amount of $158,404.03 may be owed to New York State with regard
                                                                                 approximately
 of opioid products; (ii) approximately $2,250.00 is owed for sales taxes; (iii)
                                                                                    withholding
$72,901.00 is owed for real property taxes; and (iv) certain Taxes, such as payroll

 taxes, may have accrued prepetition but not yet come due for payment.
                                                                                      equitable
         93.       I am informed that the Debtor generally does not have any legal or
                                                                                   "trust fund"
 interests in funds held to pay Taxes and Fees. Moreover, to the extent that these
                                                                               to the Taxing
 taxes and other amounts are collected from third parties and held for payment
                                                                          Debtor, therefore,
 Authorities, I am informed that they are not property of the estate. The
                                                                                                  Taxes and Fees.
 generally has no equitable interest in funds collected and segregated to pay the




                                                                                     annual excise tax on prescription
 15 In early 2019, the State of New York passed a state budget, which included an
                                                                                      of any opioid in the State of New
 opioid manufacturers and distributors. The excise tax is imposed on the first sale
                                                                                     ("MME"    )where the WAC is less
 York at a rate of $0.0025 (a quarter of a cent) per morphine milligram equivalent
                                                                                    wholesale  acquisitio n cost("WAC")
 than $0.50 (fifty cents) or $0.015 (one and one-half cents) per MME where the                                   is
                                                                         effective July 1, 2019 and the Debtor
 is greater than or equal to $0.50 (fifty cents). The excise tax became                                             by the
                                                                   York on  a quarterly basis. The next ding    due
 required to ale a return and remit payment to the State of New
 Debtor is on April 20, 2020 for the period of January   1, 2020  to March 31, 2020.

                                                           30                                                   3474274.6


 Case 2-20-20230,            Doc 8,    Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                                      Main Document , Page 30 of 40
       94.      Further, I am informed that most, if not all, of the Taxes and Fees are entitled to

priority status under the Bankruptcy Code. The Debtor's payment of Taxes and Fees in the

ordinary course of business, will likely only affect the timing of the payments and not the

amounts to be received by such entities. Therefore, I do not believe that other creditors and

parties in interest will be prejudiced by such payments.

       95.      Without question, I believe that the payment of the Taxes and Fees is necessary to
                                                                                          the
avoid interruption of the Debtor's business activities. The withholding of the payment of
                                                                                     other
Taxes and Fees likely would cause taxing and other authorities to conduct audits and
                                                                                        regular
administrative proceedings, resulting in significant administrative burdens. Prompt and

payment of the Taxes and Fees will avoid these unnecessary government actions.
                                                                                                ng
       96.      Furthermore, authority to pay the Taxes and Fees is necessary to avoid subjecti

                                                                                     ng that would
the Debtor's officers and directors to lawsuits during the pendency of this proceedi
                                                                            federal and state
distract from the effort to successfully conclude the Chapter 11 Case. Many
                                                                             for which officers and
statutes provide that various Taxes and Fees constitute "trust fund" taxes
                                                                                 ly liable. To the
directors of the collecting entity may in certain circumstances be held personal
                                                                          taxing and other
extent any accrued Taxes and Fees are unpaid as of the Petition Date, the
                                                                                   provisions against
authorities in such jurisdictions may attempt to enforce such personal liability
                                                                             prove extremely
certain of the Debtor's officers and directors. Such potential actions would
                                                                           immediate and full-
distracting for the Debtor, and for the named officers end directors whose
                                                                                   interests of the
time attention to the Debtor's operations is required. I believe it is in the best
                                                                        potentially damaging
Debtor's estate to eliminate the possibility of such time-consuming and

distractions.




                                                 31                                           3474274.6

Case 2-20-20230,        Doc 8,    Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                                 Main Document , Page 31 of 40
       97.     I believe that granting the relief requested will enhance the likelihood of the

successful liquidation of the Debtor and the probability of maximizing the value of the estate's

assets and, ultimately, the returns to creditors. Further, I believe that the timely payment of the

Taxes and Fees is necessary, is in the best interests of the Debtor's estate and is highly beneficial

to the current operation and eventual wind down of the Debtor's business. Accordingly, the

Debtor requests that the Court grant the Tax Motion and authorize the Debtor to pay, in its sole

discretion, the Taxes and Fees to the relevant Taxing Authorities in the ordinary course of

business.

G.     Motion for Entry of Interim and Final Orders (i) Authorizing Continuation of
       Various Insurance Policies and (ii) Authorizing Payment of Prepetition and Post-
       Petition Obligations in Respect Thereof(tlie "Insurance Motion"~

       98.     I have reviewed the Motion for Entry of Interim and Final Orders (I) Authorizing
                                                                                Petition and
Continuation of Various Insurance Policies and (II) Authorizing Payment of Pre-
                                                                         believe that, if the
Post-Petition Obligations in Respect Thereof (the "Insurance Motion"). I
                                                                             lapse or terminate,
requested relief is not granted and the Insurance Programs (discussed below)
                                                                                ing the Debtor's
the Debtor will be unable to continue its business operations, thereby endanger

on-going operations and substantially harming all creditors.
                                                                                               e
        99.    In the ordinary course of the Debtor's business, it maintains numerous insuranc

                                                                                (b) general
policies providing coverage for, among other things, (a) workers' compensation,
                                                                            ial automobile
liability, (c) property, (d) products and completed operations, (e) commerc
                                                                                        (j) umbrella
liability,(~ crime,(g) cyber liability,(h) directors and officers liability, (i) cargo,
                                                                                       several private
liability, and (k) excess liability (collectively, the "Insurance Policies") through
                                                                            referenced above are
insurance carriers (thy "Insurance Caa~riea-s"). All the Insurance Policies




                                                  32                                           3474274.6

Case 2-20-20230,        Doc 8,    Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                                 Main Document , Page 32 of 40
discussed more fully in the Insurance Motion and are essential to the on-going operation of the

Debtor's business.

       100.    The aggregate annual premiums for all Insurance Policies total approximately

$2,151,914.00. Although the Debtor pays an annual lump-sum premium for several of its

Insurance Policies, it is not always economically advantageous for the Debtor to pay a premium

on a lump-sum basis. Accordingly, in the ordinary course of the Debtor's business, the Debtor

finances the premiums on some of its Insurance Policies by entering into premium finance

agreements with the Insurance Companies that require a significant percentage down payment

and two or three subsequent installment payments.

       101.    All monthly, quarterly and annual premium payment due in connection with the

                                                                                   during the
Insurance Policies are current; however, certain installment payments may come due

post-petition period in the ordinary course of business.
                                                                                        the
        102.   In addition, because certain of the Insurance Policies may expire during

                                                                            or to enter into
Chapter 11 Case, the Debtor seeks authority to renew the Insurance Policies
                                                                             further Court
similar replacement policies in the ordinary course of its business, without
                                                                             the entire duration
approval. The Debtor will need to continue its insurance coverage throughout
                                                                            Insurance Policies
of the Chapter 11 Case. The Debtor respectfully submits that renewal of the
                                                                                    of section   364 of
falls squarely within its ordinary course of business, and, but for the constraints
                                                                          to renew the
the Bankruptcy Code, the Debtor would not need the Court's prior approval
                                                                                of operating as a
Insurance Policies. To reduce the administrative burden, as well as the expense
                                                                              the Insurance Policies
debtor in possession, the Debtor seeks the Court's authority now to renew

or enter into new similar policies if and when necessary.




                                                 33                                              3474274.6


Case 2-20-20230,        Doc 8,    Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                                 Main Document , Page 33 of 40
       103.    The nature of the Debtor's business and the extent of its operations make it

essential for the Debtor to maintain the Insurance Policies on an ongoing and uninterrupted basis.

The nonpayment of any premiums, deductibles or related fees under the Insurance Policies could

result in one or more of the Insurance Carriers terminating or declining to renew an insurance

policy or refusing to enter into new insurance policies with the Debtor in the future. If the
                                                                                               for
Insurance Policies lapse without renewal, the Debtor could be exposed to substantial liability

personal and/or property damages, to the detriment of all parties in interest.

       104.    For the Debtor to maintain its operations in compliance with various legal and

                                                                                    without
contractual obligations, the Debtor must be able to continue the Insurance Policies
                                                                                   case has a
disruption. In addition, as directed by the U.S. Trustee, a debtor in a chapter 11
                                                                                    in part is met
fiduciary obligation and a legal duty to account for its business operations, which
                                                                       Petition Date. The
"substantially" by "obtaining and maintaining insurance" following the
                                                                          and post-petition
continuation of the Insurance Policies and the payment of all prepetition
                                                                                 l to preserve the
insurance obligations arising under the Insurance Policies are therefore essentia
                                                                                    s. I therefore
Debtor's business and to preserve the value of the Debtor's estate for all creditor
                                                                              ce Motion in its
respectfully request that the Court grant the relief requested in the Insuran

entirety.
                                                                                      rs from
H.      Debtor's Motion for Interim and Final Orders (Il Prohibiting Utility Provide
                                                                                   Amounts
        Altering, Refusing or Discontinuing Service on Account of Pret~etition
                                                                       Post -Petitio n Utility
        Due, (II) Determining Adequate Assurance of Payment for
                                                                                Determining
        Services Under 11 U.S.C. ~ 366, and (III) Establishing Procedures for
        Adequate Assurance of Payment(the "Utility Motion")
                                                                                 "Utility
        105.    The Debtor seeks entry of the Interim Order and Final Order (the

                                                                         used in the Bankruptcy
Orders"), (i) prohibiting the Debtor's utility providers (as the term is
                                                                        altering, refusing or
Code section 366 and as described herein, the "Utility Providers") from



                                                  34                                        3474274.6


 Case 2-20-20230,       Doc 8,    Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                                 Main Document , Page 34 of 40
discontinuing service on account of prepetition amounts outstanding or on account of any

perceived inadequacy of the Debtor's proposed adequate assurance, (ii) determining that the

Utility Providers have been provided with adequate assurance of payment within the meaning of

Bankruptcy Code section 366, (iii) approving the Debtor's adequate assurance procedures as

proposed herein and as set forth in the proposed Orders ("Adequate Assurance Procedures")
                                                                                                                       ce
and (iv) determining that the Debtor is not required to provide any additional adequate assuran
                                                                                     In
beyond what is proposed by the Utility Motion and the Adequate Assurance Procedures.

connection with the operation of its business and management of its Facilities, the Debtor obtains
                                                                                             waste
utility services, including electricity, natural gas, telephone, sewage, telecommunications,
                                                                                       in section
removal, water and other similar services from several utilities, as that term is used
                                                                           avoid severe
366 of the Bankruptcy Code. The Debtor seeks approval of the procedures to

consequences to the Debtor of any interruption in services by the Utility Providers.
                                                                                                    s,
         106.      In connection with the operation of its business and management of its Facilitie

                                                                            ions, cable and
the Debtor purchases utility services, including electricity, telecommunicat
                                                                                   d as Exhibit A
Internet (collectively, the "Utility Services") from the Utility Providers. Annexe
                                                                                  time to time,                        the
to the Utility Motion is a list of Utility Providers (as may be supplemented from
                                                                                       The relief
"Utility List")16 that provide Utility Services to the Debtor as of the Petition Date.
                                                                               Services to the
requested in the Utility Motion is for all Utility Providers providing Utility
                                                                              made a good faith
Debtor and is not limited to those listed on the Utility List. The Debtor has
                                                                                 and to include such
effort to identify all the Utility Providers that provide Utility Services to it
                                                                                   reserves the right
Utility Providers in the Utilities List. Nonetheless, I understand that the Debtor
                                                                                                    if necessary.
to supplement the Utilities List by filing a notice with the Court at a later date,

                                                                                    n     such entity is a Utility Provider
'~ I understand that the listing of an entity on the Utility List is not an admissio that
                                                                                       the right to contest any such
 within the meaning of Bankruptcy Code section 366, and that the Debtor reserves
characterization at any time in the future.
                                                            35                                                     3474274.6

 Case 2-20-20230,            Doc 8,    Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                                      Main Document , Page 35 of 40
        107.     During the past twelve months, the Debtor paid an average of approximately

$87,378.4517 per month on account of Utility Services. To the best of the Debtor's knowledge,

there are no material defaults or arrearages with respect to the Debtor's undisputed Utility

Services invoices, other than payment interruption that may be caused by the commencement of

this Chapter 11 Case. The Debtor intends to pay all post-petition obligations owed to the Utility

Providers in a timely manner.

         108.    To provide adequate assurance to the Utility Providers, the debtor proposes to
                                                                                              l
provide a deposit18 equal to one month's worth of Utility Services, calculated as a historica
                                                                                  Petition
average over the past twelve months (the "Adequate Assurance Deposit"). As of the
                                                                                                             45.
Date, the Debtor estimates the Adequate Assurance Deposit will total approximately $87,378.
                                                                                  will be set
The portion of the Adequate Assurance Deposit applicable to each Utility Provider
                                                                                 ce Deposits
aside and separately accounted for. The Debtor will not use the Adequate Assuran
                                                                               The Adequate
for any purpose other than to provide adequate assurance to Utility Providers.
                                                                                  termination of
Assurance Deposit will be held by the Debtor until the earlier of(a) the Debtor's
                                                                                 11 Case, if not
Utility Services from such Utility Provider or (b) the conclusion of the Chapter

applied earlier.
                                                                                         ten
         109.     The Debtor will set aside the Adequate Assurance Deposit in the within

                                                                             Utility Provider for
calendar days of receipt of a request by Debtor, of a written request from a
                                                                amount allocated for, and
adequate assurance under chapter 11 of the Bankruptcy Code. The
                                                                                Utilities List as to
payable to, each Utility Provider shall be equal to the amount set forth on the

each Utility Provider or as otherwise agreed.




'~ Based on the twelve months ended February 29,2020.
                                                                               to mean, among other things, a cash
 18 Section 366(c)(1)(A) of the Bankruptcy Code defines "assurance of payment"
 deposit.
                                                        36                                                3474274.6

 Case 2-20-20230,          Doc 8,    Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                                    Main Document , Page 36 of 40
        110.    The portion of the Adequate Assurance Deposit attributable to each Utility

Provider shall be returned to the Debtor upon the effective date of a chapter 11 plan for the

Debtor. Additionally, if the Debtor terminates any of the Utility Services provided by a Utility

Provider, the Debtor requests that it immediately be permitted to reduce the Adequate Assurance

Deposit to reflect the termination of such Utility Services.

        1 11.   I believe that uninterrupted Utility Services are essential to the Debtor's ongoing

                                                                                           ed in
operations, and therefore, maximizing the value of the Debtor's estate. The relief request
                                                                                              the
the Utilities Motion will ensure that the Debtor's operations will not be disrupted. Further,
                                                                                              ing
relief requested provides the Utility Providers with a fair and orderly procedure for address

requests for additional or different adequate assurance.          Without the Adequate Assurance

                                                                                   Providers in
Procedures, the Debtor could be forced to address numerous requests by the Utility
                                                                             a time when the
a disorganized manner at a critical period in the Chapter 11 Case and during
                                                                        of the Debtor's
Debtor's efforts could be more productively focused on the continuation

operations for the benefit of all parties in interest.
                                                                                          and
        1 12.   In my opinion, the relief requested in the Utilities Motion is reasonable

                                                                           best interests of the
necessary to avoid immediate and irreparable harm to the Debtor, is in the
                                                                                     critical element in
Debtor's estate, its creditors, and all other parties in interest, and constitutes a
                                                                           respectfully request
achieving a successful and smooth transition to chapter 11. Accordingly, I

that the Utilities Motion be granted.
                                                                            es of Assets
I.     Debtor's Application for an Order Extending the Time to File Schedul
                                                                                   es of
       and Liabilities, Schedules of Current Income and Expenditures, Schedul
                                                                          al Affairs (the
       Executory Contracts and Unexpired Leases and Statements of Financi
       "Schedules Motion")
                                                                                     to file its
        1 13.   The Debtor seeks entry of an order extending the time for the Debtor

Schedules and Statements until April 17, 2020.

                                                    37                                           3474274.6

Case 2-20-20230,         Doc 8,    Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                                  Main Document , Page 37 of 40
        114.    The Debtor estimates that it has more than 2,000 creditors and other parties in

interest in this Chapter 11 Case. Given the size and complexity of the Debtor's business

operations, preparing the Schedules and Statements accurately and with sufficient detail will

require significant attention from the Debtor's personnel ,and advisors. The complexity of the

Debtor's business, the limited staff available to perform the required internal review of financial

records and affairs, the numerous critical operational matters that the Debtor's accounting and
                                                                                             to
legal personnel must address in the early days of the Chapter 11 Case, the pressure incident

the commencement of the Chapter 11 Case, and the fact that certain prepetition invoices may
                                                                                        cause
have not yet been received or entered into the Debtor's accounting system provide ample
                                                                                               s and
justifying, if not necessitating, the requested extension of the deadline to file the Schedule

Statements.

        1 15.   In light of the amount of work entailed in completing the Schedules and
                                                                               nals to assist
Statements and the competing demands upon the Debtor's employees and professio
                                                                                   circumstances, the
in efforts to transition into the initial post-petition period under extraordinary
                                                                                    Statements within
Debtor will not be able to properly and accurately complete the Schedules and

the required 14-day time period.
                                                                                             and
        1 16.   Given the numerous critical operational matters that the Debtor's accounting

                                                                                 that with the 22-
legal personnel must address in the early days of the Chapter 11 Case, I believe
                                                                                    operations to
day extension requested, the Debtor will be able to focus its attention on business
                                                                                  month. I believe
maximize the value of the Debtor's estate during the first critical post-petition
                                                                                  maximize the
this will help the Debtor make a smooth transition into chapter 11 and, therefore

value of the Debtor's estate to the benefit of creditors and all parties in interest.




                                                  3g                                          3474274.6

 Case 2-20-20230,       Doc 8,    Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                                 Main Document , Page 38 of 40
       117.    In my opinion, the relief requested in the Schedules Motion is in the best interests

of the Debtor's estate, its creditors, and all other parties in interest and constitutes a critical

element in achieving a successful and smooth transition to chapter 11. Accordingly, on behalf of

the Debtor, I respectfully request that the Court grant the Schedules Motion and extend the filing

deadline set forth under Bankruptcy Rule 1007(c) to April 17, 2020, which would provide the

Debtor with a total of 36 days from the Petition Date to file the Schedules and Statements.




                                    [Signature pagefollows)




                                                 39                                           3474274.6


Case 2-20-20230,       Doc 8,    Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                                Main Document , Page 39 of 40
                                                                   perjury that the foregoing
        Pursuant to 28 U.S.C. § 1746, I declare under penalty of

 statements are true and correct.



  Dated: March 11, 2020                                      //
         Rochester, New York                        ~~~^^~-~ /~ - ~
                                                  T. Kinney
                                              nterim Chief Executive Officer
                                             and Chief Financial Officer
                                             Rochester Drug Co-operative, Inc.




                                               40
Case 2-20-20230,        Doc 8,    Filed 03/12/20, Entered 03/12/20 10:21:27, Description:
                                 Main Document , Page 40 of 40
